Exhibit 10.4

WAIVER AGREEMENT

This WAIVER AGREEMENT (this “Waiver Agreement”) is entered into as of
November 1, 2018, by and between Steiner Leisure Limited, an international
business company incorporated under the laws of the Commonwealth of The Bahamas
(“Seller Representative”), Haymaker Acquisition Corp., a Delaware corporation
(“HYAC”), Haymaker Sponsor, LLC, a Delaware limited liability company (together
with its successors, the “Sponsor”), and each holder of the issued and
outstanding shares of Class B Common Stock of HYAC, par value $0.0001 per share
(the “Class B Common Shares”) that is required to become bound by the terms and
conditions hereof (together with the Sponsor, collectively, the “Class B
Holders”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Business Combination Agreement (as
defined below).

WHEREAS, concurrently with the execution of this Waiver Agreement, HYAC,
OneSpaWorld Holdings Limited (“Dory Parent”), the Seller Representative and the
other parties thereto will enter into that certain Business Combination
Agreement, to be dated as of the date hereof (as it may be amended, restated or
otherwise modified from time to time, the “Business Combination Agreement”),
pursuant to which, among other things, HYAC and the Group Companies will be
acquired by Dory Parent, on the terms and subject to the conditions set forth
therein (the “Transaction”);

WHEREAS, concurrently with the execution of this Waiver Agreement, in connection
with the Transaction, Dory Parent will enter into those certain Subscription
Agreements, to be dated as of the date hereof, pursuant to which the investors
named therein will purchase an aggregate of (a) 12,249,637 common shares of Dory
Parent, par value $0.0001 per share (the “Dory Parent Common Shares”) and
(b) 3,105,294 warrants to purchase Dory Parent Common Shares, for an aggregate
purchase price of $122,496,370 (the “New Issuance”), which funds will be used to
finance the Transaction in part;

WHEREAS, (i) Section 4.3(b)(i) of HYAC’s Amended and Restated Certificate of
Incorporation (the “HYAC Charter”) provides that each Class B Common Share shall
automatically convert into one share of Class A Common Stock of HYAC (such
shares, the “Class A Common Shares” and, together with the Class B Common
Shares, the “Common Shares”; such ratio, the “Initial Conversion Ratio”) on the
closing of the initial Business Combination (as defined in the HYAC Charter),
and (ii) Section 4.3(b)(ii) of the HYAC Charter provides that the Initial
Conversion Ratio shall be adjusted (the “Adjustment”) in the event that
additional Class A Common Shares are issued (or deemed issued) in excess of the
amounts offered in HYAC’s initial public offering of securities such that the
Class B Holders shall continue to own 20% of the issued and outstanding Common
Shares after giving effect to such issuance (the “Adjustment Provision”);

WHEREAS, concurrently with the execution of this Agreement, the Sponsor, HYAC
and Seller Representative are entering into the Sponsor Support Agreement
pursuant to which, among other things, the Sponsor shall agree to (a) surrender,
for no consideration, certain Dory Parent Common Shares into which a portion of
the Class B Common Shares will be converted in connection with the Closing
Merger and certain Dory Parent Warrants into which a portion of the Founder
Warrants will be converted in connection with the Closing Merger, in each case,
effective immediately following the Merger Effective Time and (b) certain
covenants and agreements related to the transactions contemplated hereby;

WHEREAS, the Transaction constitutes a Business Combination under the HYAC
Charter and the New Issuance would result in an Adjustment to the Initial
Conversation Ratio pursuant to the Adjustment Provision; and

WHEREAS, in connection with the Transaction, the parties hereto desire to enter
into this Waiver Agreement pursuant to which each Class B Holder shall
irrevocably waive its rights under Section 4.3(b)(ii)

 

1



--------------------------------------------------------------------------------

of the HYAC Charter to receive additional Class A Common Shares upon conversion
of the Class B Common Shares held by him, her or it in connection with the
Transaction as a result of the Adjustment to the Initial Conversion Ratio caused
by the New Issuance or any other anti-dilution (or similar) protections in
respect of the Class B Common Shares in connection with the Transaction or
otherwise.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Waiver.

(a) The Sponsor, on behalf of itself and each transferee of any of the Founder
Shares, and each other Class B Holder after the date hereof hereby irrevocably
and unconditionally relinquishes and waives (the “Waiver”) as of the date hereof
any and all rights to adjustment or other anti-dilution protections related to
the Class B Common Shares (whether prior, existing or in the future), including
the right under Section 4.3(b)(ii) of the HYAC Charter to receive Class A Common
Shares in excess of the number issuable at the Initial Conversion Ratio (the
“Excess Shares”) upon conversion of the Class B Common Shares held by it in
connection with the Transaction as a result of any Adjustment caused by the New
Issuance.

(b) Each Class B Holder acknowledges and agrees that if such Class B Holder
receives any Excess Shares as a result of any Adjustment caused by the New
Issuance, such issuance of Excess Shares shall be void, ab initio and such
Excess Shares shall automatically be deemed to be surrendered for no
consideration to HYAC for cancellation. Each Class B Holder agrees to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the immediately
preceding sentence, including promptly surrendering such shares to HYAC for
cancellation for no consideration (and any evidence of issuance thereof, whether
book-entry or certificates).

Section 2. Authorization; Enforcement. Each of the parties hereto represents to
the other parties hereto that such party has the requisite corporate, limited
liability company or other similar power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of such party. This Agreement has been duly and
validly executed and delivered by each party and constitutes a valid, legal and
binding agreement of such party (assuming this Agreement has been duly
authorized, executed and delivered by each party), enforceable against such
party in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting generally the
enforcement of creditors’ rights and subject to general principles of equity).

Section 3. Representations and Warranties of the Class B Holders. Each Class B
Holder represents and warrants to HYAC and the Seller Representative that the
following statements are true and correct:

(a) The Sponsor is the record owner of all of the outstanding shares of HYAC’s
Class B Common Shares as of the date hereof, which constitutes all of the equity
securities of HYAC held by Sponsor and its Affiliates as of the date hereof.
Immediately prior to giving effect to the transactions occurring on the Closing
Date, all of the Class B Common Shares to be forfeited pursuant to the Sponsor
Support Agreement will be owned of record by the Sponsor, and all other Class B
Common Shares will be owned of record by Sponsor or its direct or indirect
equityholders. None of the Class B Holders has asserted or perfected any rights
to adjustment or other anti-dilution protections, including pursuant to the
Adjustment Provision, with respect to any equity securities of HYAC (including
the Class B Common Shares) (whether in connection with the transactions
contemplated by the Business Combination Agreement or otherwise).

 

2



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by it of this Agreement and the
consummation by the Class B Holder of the transactions contemplated hereby do
not: (a) conflict with or result in any breach of any provision of the Governing
Documents of the Class B Holder, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default or
give rise to any right of termination, cancellation or acceleration under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
the Class B Holder is a party or by which its properties or assets may be bound,
(c) violate any Order or Law of any Governmental Entity applicable to the
Class B Holder or its Subsidiaries or any of their respective properties or
assets, as applicable or (d) result in the creation of any Lien upon any of the
assets (including the Class B Common Shares) of the Class B Holder, except in
the case of clauses (b), (c) and (d) above, for violations which would not
reasonably be expected to materially impact, impair or delay or prevent the
ability of the Class B Holder to consummate the transactions contemplated by
this Agreement or have a material adverse effect on the ability of the Class B
Holder to perform its obligations hereunder.

Section 4. Successors and Assigns. Each Class B Holder acknowledges and agrees
that the terms of this Waiver Agreement are binding on and shall inure to the
benefit of such Class B Holder’s beneficiaries, heirs, legatees and other
statutorily designated representatives. Each Class B Holder also understands
that this Waiver Agreement, once executed, is irrevocable and binding, and if a
Class B Holder transfers, sells or otherwise assigns any Class B Common Shares
held by it as of the date of this Agreement, the transferee of such Class B
Common Shares shall be bound by the terms of this Waiver Agreement as if such
transferee were a party hereto. Except for any transfer, sale or assignment
expressly contemplated by the Sponsor Support Agreement, any Class B Holder that
desires to transfer, sell or otherwise assign any Class B Common Shares prior to
the Closing shall, in addition to any other existing obligations or restrictions
applicable to such proposed transfer, sale or assignment that may exist, provide
the proposed transferee with a copy of this Waiver Agreement and, as a condition
to such transfer, sale or assignment, obtain from such proposed transferee a
written acknowledgment (in substantially the same form attached hereto as
Exhibit A) that such proposed transferee acknowledges and agrees to the Waiver
as a Class B Holder (including all of the representations, warranties, covenants
and obligations of the Class B Holders hereunder) and the other matters set
forth in this Waiver Agreement. Notwithstanding the foregoing or anything to the
contrary in the Business Combination Agreement or any Ancillary Document,
nothing in this Agreement shall permit the Sponsor to transfer any of the
Class B Common Shares to any Person in contravention of any of the covenants or
agreements in the Business Combination Agreement or any Ancillary Document
(including the Sponsor Support Agreement and the Sponsor Transfer Agreement) or
any other restrictions on transfer under the Governing Documents of HYAC or
under applicable securities Laws. For the avoidance of doubt, in no event shall
Sponsor transfer any of the Class B Common Shares required to be forfeited
pursuant to the Sponsor Support Agreement. For the avoidance of doubt, the
Seller Representative shall not be deemed to be a Class B Holder upon receipt of
the shares transferred to it pursuant to the Sponsor Transfer Agreement.

Section 5. Effect of this Waiver Agreement on HYAC Charter. The HYAC Charter, as
affected hereby, shall remain in full force and effect. The Waiver contained in
this Waiver Agreement shall not constitute a waiver of any other provision of
the HYAC Charter, except as expressly provided herein.

Section 6. Termination. This Agreement shall terminate, and have no further
force and effect, if the Business Combination Agreement is terminated in
accordance with its terms prior to the Closing.

Section 7. Cooperation. Upon the request of any party hereto, any Class B Holder
shall, without further consideration, execute and deliver, or cause to be
executed and delivered, such other instruments, and shall use reasonable best
efforts take, or cause to be taken, such further or other actions as such other
party may deem reasonably necessary or desirable to carry out the intent and
purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

Section 8. Amendment. This Agreement may be amended or modified only by a
written agreement executed and delivered by duly authorized officers of HYAC,
the Seller Representative and the Sponsor. This Agreement may not be modified or
amended except as provided in the immediately preceding sentence and any
purported amendment by any Party or Parties effected in a manner which does not
comply with this Section 8 shall be void, ab initio.

Section 9. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(having obtained electronic delivery confirmation thereof), e-mail (having
obtained electronic delivery confirmation thereof), or by registered or
certified mail (postage prepaid, return receipt requested) to the other Parties
as follows:

 

  a.

If to HYAC or the Sponsor, to:

c/o Haymaker Acquisition Corp.

650 Fifth Avenue, Floor 10

New York, NY 10019

Attn: Christopher Bradley

Email: cbradley@mistralequity.com

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, NY 10020 Attention:    Sidney Burke    Richard Rubano Facsimile:   
(212) 335-4501 E-mail:    sidney.burke@dlapiper.com   
richard.rubano@dlapiper.com

 

  b.

If to Steiner Leisure, to:

 

c/o Catterton Management Company L.L.C.

599 West Putnam Avenue

Greenwich, CT 06830 Attention:    Michael Chu    David McPherson    Marc
Magliacano Facsimile:    (203) 629-4903 E-mail:    Michael.Chu@lcatterton.com   
Dave.McPherson@catterton.com    Marc.Magliacano@lcatterton.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

 

4



--------------------------------------------------------------------------------

New York, NY 10022 Attention:    Joshua Kogan, P.C.    Ryan Brissette Facsimile:
   (212) 446-6460 E-mail:    joshua.kogan@kirkland.com   
ryan.brissette@kirkland.com

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 10. Incorporation by Reference. The provisions set forth in Sections
10.1, 10.4, 10.6, 10.9, 10.10, 10.12, 10.13, 10.14, 10.15 and 10.16 of the
Business Combination Agreement, as in effect as of the date hereof, are hereby
incorporated by reference into, and shall be deemed to apply to, this Agreement
mutatis mutandis.

signature page follows

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver Agreement as of
the date first written above.

 

HAYMAKER ACQUISITION CORP.

By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:   CFO

 

HAYMAKER SPONSOR, LLC

By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:   CFO

 

STEINER LEISURE LIMITED

By:  

/s/ Leonard Fluxman

Name:   Leonard Fluxman Title:   President and CEO

[Signature Page to Waiver Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO

WAIVER AGREEMENT

The undersigned is executing and delivering this Joinder pursuant to the Waiver
Agreement, dated as of [            ]     , 2018 (as amended and as the same may
hereafter be amended, restated, supplemented and modified, the “Waiver
Agreement”), by and among Steiner Leisure Limited, an international business
company incorporated under the laws of the Commonwealth of The Bahamas, Haymaker
Acquisition Corp., a Delaware corporation (“HYAC”), Haymaker Sponsor, LLC, a
Delaware limited liability company, and each holder of the issued and
outstanding shares of Class B Common Stock of HYAC.

By executing and delivering this Joinder to HYAC, the undersigned hereby agrees
to become a party to, to make all representations and warranties under, to be
bound by all obligations under, and to comply with the provisions of the Waiver
Agreement in the same manner as if the undersigned were an original signatory to
the Waiver Agreement

Accordingly, the undersigned has executed and delivered this Joinder as of the
         day of [    ], 2018.

 

[TRANSFEREE]

 

By:

 

Its:

 